Citation Nr: 1642772	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  13-03 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for fibroid uterus with dysfunctional uterine bleeding, since July 18, 2008.

2.  Entitlement to service connection for vision loss.

3.  Entitlement an initial compensable rating for left hip degenerative arthritis.

4.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel
INTRODUCTION

The Veteran served in the U.S. Army from September 1976 to September 2001.

This matter came before the Board of Veterans' Appeals (Board) on appeal from July 2009 and May 2016 decisions of the Atlanta, Georgia, Regional Office (RO).

The issue of service connection for a left ovary disorder has been raised in a July 2008 informal claim and the issues of service connection for a shoulder disorder, a pelvis disorder, and scoliosis have been raised in an August 2016 notice of disagreement (NOD). These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015). 

The issues of service connection for a low back disorder and of an initial compensable rating for left hip degenerative arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

During the period on appeal, the Veteran's fibroid uterus with dysfunctional uterine bleeding disorder has been shown to be manifested by no more than pelvic pain, bladder symptoms, including daytime voiding every 2 to 3 hours and voiding 3 times per night, occasional bowel symptoms, and symptoms that are not controlled by continuous treatment.


CONCLUSION OF LAW

The criteria for a rating of 50 percent for fibroid uterus with dysfunctional uterine bleeding, since July 18, 2008, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.116, Diagnostic Code 7629 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015). The Veteran's fibroid uterus with dysfunctional uterine bleeding is rated by analogy to endometriosis under 38 C.F.R. § 4.116, Diagnostic Code 7629. A 10 percent rating is warranted for pelvic pain or heavy or irregular bleeding requiring continuous treatment for control. A 30 percent rating is warranted for pelvic pain or heavy or irregular bleeding not controlled by treatment. A 50 percent rating is warranted for lesions involving bowel or bladder confirmed by laparoscopy, pelvic pain or heavy or irregular bleeding not controlled by treatment, and bowel or bladder symptoms. 38 C.F.R. § 4.116, Diagnostic Code 7629 (2015).
	
Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In September 2008, the Veteran was afforded a VA examination. The examination report states that the Veteran's "gyn[ecological] condition is stable for now; she does have occasional suprapubic pains." The examiner noted that the Veteran was treated for pelvic pains with Depo-Provera until 2007 but the medication was discontinued due to contraindication with her atherosclerotic heart disease. Her menstrual periods never returned after discontinuation. On examination, she had occasional pelvic pain, no menstrual symptoms, no fever, no abdominal pain, occasional bowel symptoms, and bladder symptoms, including daytime voiding every 2 to 3 hours and voiding 3 times per night. She had not had a menstrual period since 2002.

In April 2012, the Veteran was afforded another VA examination. The examiner indicated that the Veteran has intermittent, moderate pain as a result of her disorder and that her symptoms are not controlled by continuous treatment. The examiner noted that the Veteran did not have urinary incontinence or leakage.

During the period on appeal, the Veteran's disorder has been shown to be manifested by no more than pelvic pain, bladder symptoms, including daytime voiding every 2 to 3 hours and voiding 3 times per night, occasional bowel symptoms, and symptoms that are not controlled by continuous treatment. Given these facts, the Board finds that a 50 percent evaluation most closely approximates the Veteran's symptoms and functional impairment during the relevant period. 38 C.F.R. § 4.7. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In making this determination, the Board has considered, along with the schedular criteria, the Veteran's functional loss due to pain. 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995). A 50 percent rating is the maximum allowed under diagnostic code 7629.


ORDER

A 50 percent rating for fibroid uterus with dysfunctional uterine bleeding, since July 18, 2008, is granted.


REMAND

In August 2016, the Veteran submitted an NOD with the denial of her claim for service connection for a low back disorder and the denial of an initial compensable rating for left hip degenerative arthritis. A statement of the case (SOC) addressing the NOD has not been issued. The United States Court of Appeals for Veterans' Claims (Court) has directed that where a veteran has submitted a timely NOD with an adverse decision and the AOJ has not subsequently issued an SOC addressing the issue, the Board should remand the issue to the AOJ for preparation of an SOC. Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Remand of the issue of service connection for vision loss is necessary as the Veteran has not been afforded a VA examination for her disorder. VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive. McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The case is REMANDED for the following action:

1.  Issue an SOC to the Veteran and her accredited representative which addresses the issue of service connection for a low back disorder and an initial compensable rating for left hip degenerative arthritis. The Veteran should be given the appropriate opportunity to respond to the SOC.

2.  Schedule the Veteran for a VA ophthalmological examination to obtain an opinion as to the nature and etiology of her vision loss. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  whether the Veteran has vision loss or any other ophthalmological disorder(s).

b.  whether any identified ophthalmological disorder originated during active service or was, in any way, caused by active service.

c.  whether any identified ophthalmological disorder was caused by any of the Veteran's service-connected disorders.

d.  whether any identified ophthalmological disorder was aggravated by any of the Veteran's service-connected disorders.

The Veteran is service connected for status post-surgery right knee retropatellar pain syndrome with degenerative joint disease, left knee retropatellar pain syndrome with degenerative joint disease, right knee lateral instability, atherosclerotic heart disease, hypertension, status post-removal of bone spurs in the left and right feet, fibroid uterus with dysfunctional uterine bleeding, right and left hip degenerative arthritis, and right and left lower extremity linear scars.

The examiner's attention is drawn to the following:

*In-service vision examinations. VBMS Entries 1/23/2013, p. 2-9; 2/4/2013, p. 4-9; 2/4/2013, p. 1-4; 3/22/2016, p. 65; 3/22/2016, p. 22; 3/22/2016, p. 41.

*October 1976 in-service vision examination. VBMS Entry 3/22/2016, p. 62.

*April 1978 in-service vision examination. VBMS Entry 3/22/2016, p. 55.

*January 1982 in-service vision examination. VBMS Entry 3/22/2016, p. 40.

*October 1985 in-service vision examination. VBMS Entry 3/22/2016, p. 15.

*September 1996 in-service vision examination. VBMS Entry 1/4/2010, p. 17.

*August 1998 in-service vision examination. VBMS Entry 3/22/2016, p. 79.

*March 2001 report of medical history at service separation where the Veteran stated that she has eye trouble, wears glasses, and has blurred vision. VBMS Entry 2/20/2009, p. 16.

*March 2001 physical examination for service separation vision test. VBMS Entry 7/16/2009, p. 10.

*October 2008 claim for service connection describing the history of her vision disability.

*January 2013 VA Form 9 describing the Veteran's history of vision problems.

*August 2013 VA optometry treatment record.

*May 2014 VA treatment record stating that the Veteran had an October 2013 eye examination which was normal.

*August 2016 VA optometry treatment record.

3.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


